Slip Op. 13- 

           UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Nicholas Tsoucalas, Senior Judge

Papierfabrik August Koehler SE,      :
                                     :
          Plaintiff,                 :
                                     :
     v.                              :
                                     :
UNITED STATES,                       :
                                     :         Court No.: 13-00163
          Defendant,                 :
                                     :
          and                        :
                                     :
Appleton Papers Inc.,                :
                                     :
          Defendant-Intervenor.      :
                                     :

                           OPINION and ORDER

Held: Plaintiff’s motion to reconsider motion to stay is denied.

                                           Dated: August 29, 2013

     Drinker Biddle & Reath LLP (Richard P. Ferrin and William
Silverman) for Papierfabrik August Koehler SE, Plaintiff.

     Stuart F. Delery, Assistant Attorney General; Jeanne E.
Davidson, Director, Reginald T. Blades, Jr., Assistant Director,
Commercial Litigation Branch, Civil Division, United States
Department of Justice (Joshua E. Kurland); Office of the Chief
Counsel for Import Administration, United States Department of
Commerce, Jessica M. Forton, Of Counsel, for the United States,
Defendant.

     King & Spalding LLP (Gilbert B. Kaplan and Daniel               L.
Schneiderman) for Appleton Papers Inc., Defendant-Intervenor.

     Tsoucalas,   Senior   Judge:    Plaintiff    Papierfabrik   August

Koehler SE (“Koehler”) moves for reconsideration of its motion to

stay proceedings pending the outcome of Papierfabrik August Koehler

AG v. United States, Consol. Ct. No. 12-00091 (“Ct. No. 12-00091”).
Court No. 13-00163                                                 Page 2

See Pl.’s Mot. Reconsider Mot. Stay, Ct. No. 13-00163, ECF No. 34

at 1 (“Pl.’s Mot.”).     Koehler requests that the court reconsider

its motion to stay because corroboration of the adverse facts

available   (“AFA”)   rate   defendant   United    States   Department   of

Commerce (“Commerce”) assigned Koehler is dependant on transaction-

specific margins from an earlier review that may be revised on

remand in Ct. No. 12-00091.     Id. at 1–10.      Commerce and defendant-

intervenor Appvion, Inc.1 oppose Koehler’s motion. For the reasons

stated below, Koehler’s motion is denied.

     The instant case concerns the final results of the third

administrative review of lightweight thermal paper (“LWTP”) from

Germany (“AR3”).   Compl., Ct. No. 13-00163, ECF No. 6 at 1.       During

AR3, Koehler admitted that it failed to report certain home market

sales that were “transshipped from Koehler to a third country and

then back into Germany.”      See Pl.’s Mot. Stay, Ct. No. 13-00163,

ECF No. 30 at 3 (July 24, 2013).         In the final results of AR3,

Commerce assigned Koehler a margin based on AFA. See LWTP From

Germany: Final Results of Antidumping Duty Administrative Review;

2010–2011, 78 Fed. Reg. 23,220, 23,221 (Apr. 18, 2013) (“AR3

Final”).

     A portion of the unreported transshipped sales occurred during



     1
       On May 13, 2013, Appleton Papers Inc. changed its name to
Appvion, Inc. See Letter to The Hon. Tina Kimble, Clerk of the
Court, re: Papierfabrik August Koehler SE v. United States, Ct. No.
13-00163, ECF No. 25 (June 21, 2013).
Court No. 13-00163                                           Page 3

the period of review covered by the second administrative review of

LWTP from Germany (“AR2”).    See Pl.’s Mot. Stay at 3.   The final

results of AR2 are before Judge Stanceu in Ct. No. 12-00091.

Following publication of AR3 Final, Commerce moved for a voluntary

remand in Ct. No. 12-00091 to address the effect of the unreported

transshipped sales on the final results of AR2. See Def.’s Partial

Consent Mot. Voluntary Remand, Ct. No. 12-00091, ECF No. 43 (May

30, 2013).    That motion is currently pending.

     In the interim, Koehler moved to stay the instant case pending

consideration of the transshipped sales issue in Ct. No. 12-00091.

See Pl.’s Mot. Stay at 3.      This court denied that motion, and

Koehler now moves for reconsideration.    See Pl.’s Mot. at 1.

     The decision to grant or deny a motion for reconsideration

“rests within the discretion of the court.”       See Home Meridian

Int’l, Inc. v. United States, 37 CIT __, __, Slip Op. 13-101 at 4

(Aug. 7, 2013).      “A motion for reconsideration will be granted

‘only in limited circumstances,’” including “‘(1) an error or

irregularity, (2) a serious evidentiary flaw, (3) the discovery of

new evidence which even a diligent party could not have discovered

in time, or (4) an accident, unpredictable surprise or unavoidable

mistake which impaired a party’s ability to adequately present its

case.’”    Id. at __, Slip Op. 13-101 at 3–4 (quoting Target Stores

v. United States, 31 CIT 154, 156, 471 F. Supp. 2d 1344, 1347

(2007)).     However, “[a] motion for reconsideration will not be
Court No. 13-00163                                                      Page 4

granted ‘merely to give a losing party another chance to re-

litigate the case.’”        Id. at __, Slip Op. 13-101 at 4 (quoting

Totes-Isotoner Corp. v. United States, 32 CIT 1172, 1173, 580 F.

Supp. 2d 1371, 1374 (2008)).

      Koehler argues that “[i]n all fairness, and in light of

several important facts that were not presented to the Court in the

original motion or the responses thereto, . . . the Court should

reconsider its decision, and should stay this proceeding.”               Pl.’s

Mot. at 1.   According to Koehler, corroboration of the AFA rate

from AR3 Final is dependant on certain transaction-specific margins

Commerce calculated in AR2.           Id. at 2.    Koehler insists that the

transaction-specific margins from AR2 are erroneous and Commerce

may revise them if the record of AR2 is reopened on remand in Ct.

No.   12-00091.     See    id.   at    3–10.      Because    revision   of   the

transaction-specific margins in AR2 could impact corroboration of

the AFA rate in AR3 Final, Koehler asks the court to stay the

instant case.     Id. at 9.

      The court must deny the motion to reconsider because Koehler

is simply trying to re-litigate its motion to stay on new grounds.

See Home Meridian, 37 CIT at __, Slip Op. 13-101 at 4.                  In its

initial motion, Koehler argued that a stay in this case was

warranted because Ct. No. 12-00091 also involved the unreported

transshipped sales.       See Pl.’s Mot. Stay at 3.         Now, in its motion

to reconsider, Koehler argues that a stay is warranted because
Court No. 13-00163                                           Page 5

Commerce may reopen the record and may revise certain margins on

remand in Ct. No. 12-00091.    Pl.’s Mot. at 9–10.   Koehler simply

puts forth a new argument in favor of staying this case that it

failed to raise in its original motion. Moreover, Koehler does not

allege any facts indicating that the limited circumstances under

which the court will grant a motion for reconsideration apply in

the instant case.    See id. at 1–10; Home Meridian, 37 CIT at __,

Slip Op. 13-101 at 3–4.   Accordingly, Koehler’s motion is denied.

                               ORDER

     Upon consideration of the plaintiff’s motion to reconsider

motion to stay and the responses thereto, and in accordance with

the above, it is hereby

     ORDERED that plaintiff’s motion to reconsider motion to stay

is DENIED; and it is further

     ORDERED that the briefing schedule established by this court’s

July 18, 2013 order (ECF No. 29) shall run from August 5, 2013, the

date on which this court denied the plaintiff’s original motion to

stay.




                                       /s/ Nicholas Tsoucalas
                                         Nicholas Tsoucalas
                                             Senior Judge

Dated: August 29, 2013
       New York, New York